Citation Nr: 1100049	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  09-00 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel










INTRODUCTION

The Veteran had active service from September 1984 to September 
1998.  The Veteran also had a period of service in the Air Force 
Reserves and the Civil Air Patrol before retiring in 2004.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2007 decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in St. Paul, 
Minnesota.

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was exposed to significant amounts of acoustic 
trauma during his period of active service.

2.  Resolving all doubt in the Veteran's favor, the Veteran's 
tinnitus is related to his period of active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus 
are met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSION


VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.  However, given the 
results favorable to the Veteran, further development under the 
VCAA or other law would not result in a more favorable outcome or 
be of assistance to this inquiry.

In the decision below, the Board grants the claim of service 
connection for tinnitus.  The RO will be responsible for 
addressing any notice defect with respect to the rating and 
effective date elements when effectuating the award.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Service connection

The Veteran contends that his currently diagnosed tinnitus is 
related to his period of active service, and in particular, to 
in-service noise exposure as a result of his duties as a pilot.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).

In order to prevail on the issue of service connection for any 
particular disability, there must be evidence of a current 
disability; evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence, or in certain 
circumstances, lay evidence, of a nexus between an in-service 
injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. 
Cir. 2009).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303 (2010).

Service connection for certain organic diseases of the nervous 
system may also be established based upon a legal "presumption" 
by showing that it manifested itself to a degree of 10 percent or 
more within one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  
In addition, service connection may be granted for any disease 
diagnosed after service when all the evidence establishes that 
the disease was incurred in service. 38 C.F.R. § 3.303(d) (2010).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

Service treatment records associated with the claims file 
revealed evidence of decreased auditory acuity during service, 
but there was no diagnosis of or treatment for tinnitus.  There 
was also no evidence of a diagnosis of or treatment for an 
organic disease of the nervous system within one year after 
discharge from service.

The Veteran was afforded a VA Compensation and Pension audiology 
examination in connection with the current claim in June 2007.  
The examiner reviewed the Veteran's claims file.  According to 
the examiner, the Veteran had both in-service and post-service 
occupational noise exposure given his job as a pilot.  Following 
audiometric testing, the examiner diagnosed the Veteran as having 
bilateral tinnitus.  The examiner, however, concluded that the 
Veteran's currently diagnosed bilateral tinnitus was "not 
likely" related to his period of active service.  In support of 
this contention, the examiner noted that the Veteran reported 
occasional tinnitus beginning approximately three years prior to 
the examination (and more than five years after discharge from 
service).

The Veteran also submitted statements in support of the current 
claim in which he attributed his tinnitus to his period of active 
service, and in particular, to his job responsibilities as a 
pilot.  Furthermore, the Veteran also indicated in July 2007 and 
December 2007 as well as January 2008 and December 2008 that he 
essentially had a continuity of tinnitus symptoms since discharge 
from service.

Resolving all doubt in the Veteran's favor, the Board finds that 
the preponderance of the evidence supports a finding of service 
connection for bilateral tinnitus.  According to Charles v. 
Principi, 16 Vet. App. 370, 374 (2002), the Veteran is competent 
to provide lay evidence of his experiencing ringing in the ears 
since service.  Furthermore, 38 U.S.C.A. § 1154(a) provides that 
considerations shall be given to the places, types, and 
circumstances of the Veteran's service as shown by his service 
record, the official history of each organization in which he 
served, his medical records, and all pertinent medical and lay 
evidence.

In this regard, the Board notes that the Veteran served in the 
Air Force as a pilot for many years.  Ostensibly, he was exposed 
to significant amounts of noise as a result of these duties.  
Moreover, the Veteran's statements are consistent with the 
circumstances of his service, and this evidence supports a 
finding that the Veteran experienced significant noise exposure 
in service.  In accordance with Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006), the Board further finds that the lay 
evidence presented by the Veteran concerning his continuity of 
symptoms after service is credible and ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  As 
such, the Board finds that the Veteran's contentions that he 
experienced tinnitus since service to be competent and credible 
and therefore affords them great probative weight.  

The Board notes that while the June 2007 VA audiological 
examination report did not link the Veteran's tinnitus to 
service, the record contains credible evidence of noise exposure 
in service.  After resolving all doubt in favor of the Veteran, 
the Board affords more probative weight to the Veteran's 
contentions that he has had tinnitus since service.  Accordingly, 
service connection for tinnitus is granted.  38 C.F.R. §§ 3.102, 
3.303.


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran also contends that his claimed bilateral hearing loss 
disability is related to his period of active service, and in 
particular, to in-service noise exposure given his job 
responsibilities as a pilot.  The Veteran also reported a 
continuity of hearing problems since discharge from service.

VA has a duty to assist Veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. § 3.159 (2010).  This duty to assist includes providing a 
thorough and contemporaneous medical examination.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  In this regard, VA must 
provide a new examination when a Veteran claims that a disability 
is worse than when originally rated and the available evidence is 
too old to adequately evaluate the current state of the 
condition.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) 
(citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).

In the June 2007 VA audiology examination report, the examiner 
determined that  the Veteran had normal hearing within the 
meaning of applicable VA regulations.  However, the Veteran 
subsequently submitted a statement in January 2008 in which he 
essentially stated that his hearing had gotten worse.  The Board 
finds that a new VA examination is needed in light of this new 
information.  

To date, there is also no indication of record that the Veteran 
receives treatment of any kind for his claimed bilateral hearing 
loss disability.  On remand, the Veteran should be contacted and 
asked to identify any and all VA and non-VA sources of treatment 
for his claimed bilateral hearing loss disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and 
request that he identify any and all VA and 
non-VA sources of treatment for his claimed 
bilateral hearing loss disability.  In 
particular, the Veteran should provide, or 
authorize VA to obtain, any such pertinent 
records.  All efforts to obtain these records 
should be fully documented.  If these records 
cannot be obtained, the Veteran should be 
notified pursuant to 38 C.F.R. § 3.159(e) 
(2010).

2.  After the above development is completed, 
the RO/AMC shall schedule the Veteran for a 
VA audiology examination to assess the nature 
and etiology of his claimed bilateral hearing 
loss.  The examiner should note in the 
examination report that the claims file has 
been reviewed.  All appropriate evaluations, 
studies, and testing deemed necessary by the 
examiner should be conducted at this time, 
and included in the examination report.

The examiner is asked to indicate whether the 
Veteran has a currently diagnosed bilateral 
hearing loss disability pursuant to 38 C.F.R. 
§ 3.385.   If so, the examiner is asked to 
indicate whether any currently diagnosed 
bilateral hearing loss disability is at least 
as likely as not (i.e., 50 percent or greater 
possibility) related to his period of active 
service, including but not limited to in-
service noise exposure as a result of his 
responsibilities as a pilot.  

The examiner must consider the Veteran's 
reports of a continuity of hearing loss 
symptoms since service in offering the 
opinion.  The examiner is also asked to 
comment on the significance, if any, of the 
Veteran's post-service employment as a 
commercial pilot in reaching this conclusion.  
The examiner must provide a complete 
rationale for any stated opinion, and is also 
advised that the absence of a hearing loss 
disability at the time of discharge from 
service is not detrimental to the Veteran's 
claim.

3.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claim 
adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purposes of this remand are to obtain 
additional information and comply with all due process 
considerations.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


